Stephens, J.
l..In an action to recover damages for personal injuries, where a certain state of facts proved by the evidence did not demand the inference that the plaintiff's injury was caused by the defendant’s negligence, it was error to instruct the jury that, should they believe such facts to be true, they would be authoried to find for the plaintiff. Such error is not cured by an instruction, elsewhere in the charge, that the plaintiff would not be entitled to recover unless the injury was caused by the defendant’s negligence. Such instruction was not calcu- • lated to disabuse the minds of the jury of the erroneous instruction that a certain state of facts constituted negligence and entitled the plaintiff to recover.
2. Allegations in a petition for damages for personal injuries, that petitioner “brings her suit for the services of her physician,” naming him, “in the sum of $25.00,” and that petitioner was treated by said physician “for a broken arm,” are sufficiently specific to withstand a special demurrer.

Judgment reversed.


Jenkins, P. J., and Smith, J., concur.

Osborne, Lawrence & Abrahams, for plaintiff in error.
Oliver & Oliver, contra.